Citation Nr: 1117020	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  This included service in the Republic of Vietnam (RVN) for one year.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The weight of the evidence shows that the Veteran has diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran seeks service connection for a diabetes mellitus.  He contends that this disability is due to exposure to herbicides, specifically Agent Orange, during his service in the RVN.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease, such as an organic disease of the nervous system, to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is presumed where a Veteran (1) was exposed to an herbicide agent during service and (2) manifests either (a) chloracne, porphyria cutanea tarda, or acute and subacute peripheral neuropathy to a degree of 10 percent or more within one year of the last date on which the Veteran was exposed to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or certain soft tissue sarcomas at any time after service.  38 U.S.C.A. § 1116(a)(1)(B)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran is deemed to have been exposed to an herbicide agent if he served in the RVN between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To establish direct rather than presumptive service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Direct service connection additionally may be established if the evidence reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection further may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

VA treatment records dated in July 2007 show that the Veteran was found to have elevated blood sugar in recent laboratory tests.  These records also show that he was diagnosed with diabetes mellitus.  Further, the records show that he was referred for diabetes education. 

In August 2007, the Veteran was afforded a VA diabetes mellitus examination.  The examiner interviewed the Veteran regarding his pertinent medical history and conducted a physical examination and laboratory tests.  Based on this information, a diagnosis of impaired glucose tolerance was made.  The examiner indicated that the Veteran did not fulfill the criteria for a diagnosis of diabetes mellitus.

September 2007 VA treatment records contain a diagnosis of diabetes mellitus.  These records also reflect that the Veteran was prescribed glyburide for his diabetes and that a consult request was placed for a glucometer.

Given the above, the Board finds that service connection for diabetes mellitus is warranted.  Both of the requirements for presumptive service connection as due to herbicide exposure have been met.

It is undisputed that the Veteran served in the RVN.  It additionally is undisputed that he served there between January 9, 1962, and May 7, 1975, as his entire period of active duty service falls between these dates.  As such, it is presumed that he was exposed to herbicides such as Agent Orange.

The remaining issue is whether the Veteran has been diagnosed with diabetes mellitus at any time after service.  Such a diagnosis was no reached at his August 2007 VA diabetes mellitus examination; rather, a diagnosis of glucose intolerance was reached.  However, other medical evidence of record indicates that the Veteran does have diagnosis.  VA treatment records dated in July 2007, the month before the August 2007 VA diabetes mellitus examination, as well as those dated in September 2007, the month after the August 2007 diabetes mellitus examination, specifically document diabetes mellitus diagnoses.  They also document a glyburide prescription for diabetes, a consult request for a glucometer, and a referral for diabetes education.  These two sets of VA treatment records which are positive for diabetes mellitus outweigh the August 2007 VA diabetes mellitus examination which is negative for that disorder.  The Board thus finds that the Veteran has diabetes mellitus.

Accordingly, the Veteran is entitled to presumptive service connection for his diabetes mellitus as due to herbicide exposure.  Consideration of whether he also is entitled to this benefit under any other theory of entitlement set forth above therefore is unnecessary.  


ORDER

Service connection for diabetes mellitus is granted.
	


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


